UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1649


ERIC EMANUEL TAYLOR,

                  Plaintiff – Appellant,

             v.

BARACK OBAMA,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00254-RAJ-JEB)


Submitted:    September 29, 2009            Decided:   October 5, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Emanuel Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eric   Emmanuel    Taylor       appeals    the     district    court’s

order   dismissing   his   complaint       as    frivolous,    pursuant    to   28

U.S.C. § 1915(e)(2)(B)(i) (2006).               We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court.                 Taylor v. Obama, No.

2:09-cv-00254-RAJ-JEB (E.D. Va. June 3, 2009).                 We also deny as

moot Taylor’s motions to expedite and for oral argument.                        We

dispense   with   oral     argument    because       the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                       2